Citation Nr: 0829446	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower intestinal 
disorder, status post gall bladder surgery.

2.  Entitlement to service connection for an anorectal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1998 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in March 2004 by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for entitlement to service connection for a 
lower intestinal disorder, status post gall bladder surgery, 
and for an anorectal disorder.  

In September 2007 the Board remanded the veteran's claim for 
further development.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and has made reasonable 
efforts to develop such evidence.

2.  A lower intestinal disorder, status post gall bladder 
surgery, is not shown to be related to military service.

3.  An anorectal disorder is not shown to be related to 
military service.


CONCLUSIONS OF LAW

1. A lower intestinal disorder, status post gall bladder 
surgery was not incurred in military service.  38 U.S.C.A. §§ 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  An anorectal disorder was not incurred in military 
service.  38 U.S.C.A. §§ 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
a lower intestinal disorder, status post gall bladder 
surgery, and an anorectal disorder were received in August 
2003.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in September 2003 and 
October 2007.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in May 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in October 
2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records; VA and private treatment 
records; and statements pertaining to his claimed 
disabilities from the veteran, his representative, and a 
fellow service member have been obtained and associated with 
his claims file.  

The veteran failed to report for a VA gastrointestinal 
examination scheduled for May 2, 2008.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655(b) (2007).  
In this case, the veteran was notified of the date and place 
of his scheduled VA examination in a letter dated April 20, 
2008 that was mailed to his last known address; he was given 
an opportunity to reschedule if he was unable to attend the 
appointment.  In addition, the September 2007 Board decision, 
which remanded his case to provide a VA examination, advised 
the veteran that failure to report for a scheduled VA 
examination without good cause shown may have adverse effects 
on his claims.   Although he was notified of his scheduled VA 
examination, given an opportunity to reschedule, and advised 
of the consequences of failing to appear for a scheduled VA 
examination, he failed to report to the May 2007 VA 
examination and has not shown good cause for his failure to 
report.  Consequently, the Board will proceed to evaluate his 
claims based on the evidence of record.

Furthermore, the veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under §3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  See 38 C.F.R. § 3.303(b) 
(2007).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).



Factual Background

The veteran contends that he is entitled to service 
connection for a lower intestinal disorder, status post gall 
bladder surgery, and an anorectal disorder, stating his 
private physician has indicated that these disorders began 
while the veteran was on active duty.

A May 1998 enlistment examination report showed normal 
findings of the abdomen and viscera and the anus and the 
rectum.  Likewise, the veteran reported no gastrointestinal 
problems in the May 1998 Report of Medical History.  In a 
March 2001 physical fitness inquiry for motor vehicle 
operators, the veteran denied having any of the listed 
medical conditions, including other serious defects or 
diseases.  In a May 2001 service treatment note, the veteran 
complained of nausea and vomiting, bilateral ear aches, loss 
of appetite, dizziness, and throat pain.  He reported normal 
bowel movements and urine output.  On physical examination, 
the physician noted underactive bowel sounds and that the 
veteran's abdomen was not tender to palpation.  The 
assessment was: UTD (unable to determine).  In an October 
2001 report of medical history (which is marked as an 
enlistment examination, but occurred more than 3 years after 
the veteran's July 1998 enlistment), the veteran indicated 
that he had never had and did not currently have frequent 
indigestion or heartburn; stomach, liver, intestinal trouble, 
or ulcer; gall bladder trouble or gallstones; or rectal 
disease, hemorrhoids, or blood from the rectum.  A 
corresponding medical examination report dated in October 
2001 noted normal abdomen and viscera and showed that the 
anus and rectum were not examined.

In January 2002, the veteran appeared for a pre-separation 
fee-basis VA examination of claimed stomach, left shoulder, 
and back disorders.  The veteran complained of intermittent, 
sharp pains in the stomach and back area after meals.  On 
physical examination, his abdomen was noted to be flat with 
no tenderness; his liver, kidneys, and spleen were not 
enlarged.  The examiner found no masses or bruits, and 
reported that the abdominal aorta was not prominent.  The 
report indicated that the veteran refused a rectal 
examination.  The diagnosis was no pathology to render a 
diagnosis with regard to any stomach condition.  A fee-basis 
air contrast upper gastrointestinal series was noted to be 
unremarkable.

The veteran was found to be medically unfit for military 
service due to a left shoulder disability and was honorably 
discharged from active duty in February 2002.

In a post-service private treatment note dated in January 
2003, D. L., D. O., indicated that the veteran was a new 
patient, but he did not conduct a complete physical 
examination because the veteran was being treated for acute 
problems.  Dr. L. prescribed Prozac and indicated that he 
discussed the risks, benefits, and side effects of the 
medication, including gastrointestinal side effects.  In a 
February 2003 private treatment note, the veteran complained 
of vomiting, severe abdominal pain into his mid-chest and 
back, nausea, and bloating.  On physical examination Dr. L. 
noted that the veteran's abdomen was soft, with some 
epigastric and right upper quadrant tenderness, but no 
rebound, rigidity, guarding, or organomegaly.  In a March 
2003 private follow-up treatment note, the veteran reported 
no change in his bowel or bladder habits, but did report some 
nausea and vomiting associated with food.  Dr. L. indicated 
that laboratory studies done at Hamot Emergency Room after an 
episode of severe abdominal pain, showed normal gall bladder.  
Dr. L. noted that the veteran had symptoms of gastritis, 
peptic ulcer disease.  During a re-evaluation later in March 
2003, the veteran reported episodes of severe abdominal pain 
associated with eating.  He reported some nausea with 
vomiting and some abdominal bloating, but no diarrhea.  It 
was noted that an upper endoscopy performed earlier that 
month revealed significant gastritis and gastroesophageal 
reflux.  He was noted to be a tobacco chewer.  On physical 
examination, the veteran's abdomen was noted to be diffusely 
tender, especially epigastric and negative Lloyd's sign, with 
no rebound, rigidity, or guarding.  Medications were 
prescribed. 

A radiology report from Metro Health Center dated in March 
2003 listed impressions of normal transit of activity in the 
gallbladder, ductal system, and small bowel; and 40 percent 
gallbladder ejection fraction, a value within normal limits.

In a surgical pathology consultation report dated in April 
2003 the pre-operative diagnosis was cholecystitis, and the 
post-operative diagnosis was cholecystectomy of the 
gallbladder.

During a May 2003 routine private examination, the veteran 
reported feeling better since having gall bladder surgery, 
with 1 or 2 intermittent episodes of severe abdominal pain.  
On physical examination, Dr. L. reported that the veteran was 
doing extremely well on current medications, and that his 
only problem was intermittent anxiety.  Dr. L. noted that he 
discussed medications for acute anxiety with the veteran, but 
was concerned about gastrointestinal side effects in light of 
the veteran's recent problems.  The diagnoses were improved 
biliary colic, gastritis, and depression with anxiety.  In a 
June 2003 recheck examination report, the veteran complained 
of rectal bleeding that by history seemed to the examiner to 
be associated with an anal fissure, possibly a hemorrhoid.  A 
June 2003 barium enema report listed an impression of normal 
air contrast barium enema.

In a June 2003 treatment report written on behalf of the 
veteran, Dr. L. stated that he had treated the veteran for 
sharp pains in his stomach and back area since September 2002 
and diagnosed biliary dyskinesia.  He added that since the 
veteran underwent a laparoscopic cholecystectomy, his 
symptoms had resolved completely.  He stated that it was 
obvious from the medical information provided to him by the 
veteran that his disability began while he was in military 
service.

During a June 2003 re-evaluation with Dr. L., the veteran 
reported he sought emergency treatment for rectal bleeding.  
He stated that his rectal bleeding had since diminished, and 
he had no abdominal pain at the present time.  In a July 2003 
treatment note, Dr. L. diagnosed anal fissure.

In an August 2003 private treatment note, the veteran 
reported that he had no rectal bleeding, no pain, and regular 
bowel movements that were somewhat loose.  He also stated, 
however, that over the weekend he had persistent diarrhea 
with some cramping, and an episode of severe pain.  Dr. L. 
wrote that he suspected post cholecystectomy-type syndrome.  

In an August 2003 treatment report written on behalf of the 
veteran, Dr. L. indicated that following the veteran's 
cholecystectomy, his pain and vomiting ceased, but his 
diarrhea persisted, and he developed an abscess that required 
surgical intervention.  Dr. L. stated that all of the 
veteran's complaints from his initial evaluation in his 
office were present while he on active duty in the Marine 
Corps.  He concluded that the veteran's problems were 
directly related to his underlying depression, anxiety, 
hypertension, and gallbladder disease, all of which, he 
noted, were apparently evaluated while he was on active duty 
in the Marine Corps.

In a September 2003 private treatment note, the veteran 
stated that he had diarrhea nine times that morning, 
accompanied by right lower abdominal pain.  On physical 
examination, Dr. L. noted that the veteran's abdomen was soft 
with hypoactive bowel sounds, exquisite right lower quadrant 
tenderness, with no rebound or palpable mass.  A rectal 
examination was deferred.  Dr. L. diagnosed chronic abdominal 
pain; chronic diarrhea, rule out colitis; and perianal 
fistula.  In a September 2003 re-check treatment note, the 
veteran reported that since he had been on Prednisone, his 
diarrhea had completely resolved, and Dr. L. opined that 
there was no doubt that the Prednisone resolves the veteran's 
gastrointestinal symptoms.  He indicated, however, that the 
veteran could not stay on that medication.  Dr. L. observed 
that the veteran's recent stool studies were negative.  The 
diagnoses were colitis, anal fissure, depression with 
anxiety, and adjustment disorder. 

An October 2003 upper gastrointestinal with small bowel study 
report listed an impression of no significant abnormalities 
of the thoracic esophagus, stomach, or small bowel.

In an October 2003 VA examination report, the veteran stated 
that he developed gastrointestinal problems in 1999 with pain 
and abdominal discomfort after eating.  He reported that he 
had some diarrhea in service, but did not tell anybody about 
it.  He indicated that after his April 2003 gallbladder 
surgery, his pain and vomiting ceased, but his diarrhea 
persisted, and he developed a fissure.  The veteran denied 
any fecal leakage.  On physical examination of the rectum, 
the size of the lumen was reduced; sphincter tone was noted 
to be tight; there was some tenderness; there were no 
hemorrhoids present; there was no evidence of fecal leakage, 
bleeding, or anemia; and Guaiac test was negative. 

With respect to his gallbladder disorder, the veteran 
reported that he continued to have abdominal discomfort since 
his April 2003 gallbladder surgery.  He reported having 
diarrhea 4 to 10 times a day.  On physical examination, there 
was no abnormal liver size or abnormal veins, no muscle 
wasting, and no palmar erythema or spider angiomata noted.  
The abdomen was noted to be soft with minimal tenderness 
present in the lower quadrant, no dullness to percussion, and 
no organomegaly or ascites present.  The examiner's 
impression was status post gallbladder syndrome.

In an October 2003 statement, a peer who served as a platoon 
corpsman on active duty with the veteran for 3 years reported 
that the veteran had emergency bowel movements that were 
customary after every meal. 

Analysis

In September 2007, the Board remanded the case to provide the 
veteran an additional VA gastrointestinal examination, 
finding that the October 2003 VA examination was inadequate 
because it did not present a specific nexus opinion 
addressing the veteran's history of gall bladder disease and 
his current lower intestinal problems.  As discussed above, 
the veteran was notified of his scheduled May 2008 VA 
gastrointestinal examination, failed to appear, and did not 
contact the VA to reschedule the examination.  In this 
regard, the Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim(s) is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

In this case, only the June and August 2003 private treatment 
reports from Dr. L. and the lay statement from the veteran's 
Marine Corps peer contain opinions regarding the relationship 
of the veteran's current gastrointestinal and anorectal 
problems with disease, events, or injuries during active 
service.  The private examiner's medical opinions, however, 
are noted to be based on the veteran's reported history, and 
therefore, they have little probative value.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the veteran that is unsupported by 
clinical evidence is not probative); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-92 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).  

Furthermore, there is no indication that Dr. L. conducted a 
comprehensive review of the entire claims file, including the 
veteran's service treatment records.  The Board notes, for 
instance, that the veteran's service treatment records 
contain only an isolated complaint of nausea and vomiting in 
May 2001 and that the veteran first complained of sharp pains 
in his stomach associated with eating in January 2002; 
however, no pathology was found.  In addition, his service 
treatment records contain no complaints related to any 
anorectal symptoms.  Moreover, Dr. L.'s treatment reports 
dated in June and August 2003 are inconsistent with his 
contemporaneous treatment notes written at the time of 
examination of the veteran, which document the first 
complaints of rectal bleeding in June 2003 and the first 
complaints of diarrhea in August 2003.  Therefore, the Board 
finds that these opinions are not persuasive, as the 
conclusion appears to have been based solely on the veteran's 
own reported history, and not on consideration of the actual, 
contemporaneous medical evidence, which does not show the 
presence of chronic gastrointestinal and anorectal problems 
during service.  The Board reiterates that as a medical 
opinion can be no better than the facts alleged by the 
veteran, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran and his representative 
in connection with the appeal.  The Board does not doubt the 
sincerity of the veteran's belief that he has current 
gastrointestinal and anorectal disabilities as a result of 
events during military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature, onset, or etiology of his 
claimed gastrointestinal and anorectal disabilities have no 
probative value.

For all the foregoing reasons, the claims for service 
connection for a lower intestinal disorder, status post gall 
bladder surgery, and an anorectal disorder must be denied.  
In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a lower intestinal 
disorder, status post gall bladder surgery, is denied.

Entitlement to service connection for an anorectal disorder 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


